                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
    Case No.          EDCV 20-00010-GW (AS)                                         Date    February 11, 2020
    Title             Andre Luiz Costa Soares v. GEO, et al.




    Present: The                    Alka Sagar, United States Magistrate Judge
    Honorable
                            Alma Felix                                                N/A
                           Deputy Clerk                                     Court Reporter / Recorder
                   Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                                 N/A                                                  N/A
    Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE

         On January 2, 2020, Andre Luiz Costa Joanes (“Petitioner”) filed a Petition for Writ
   of Habeas Corpus pursuant to 28 U.S.C. § 2241 (“Petition”). (Docket Entry No. 1).

         On January 6, 2020, the Court screened the Petition and found it deficient in the
   following respects:

            (1) It is not clear whether Petitioner is attempting to file a Petition for Writ of
            Habeas Corpus by a Person in Federal Custody (pursuant to 28 U.S.C. § 2241),
            or some other pleading (i.e., a civil rights action pursuant to 42 U.S.C. § 1983);
            (2) Petitioner has failed to identify the Respondents; (3) Petitioner has failed to
            plainly state “[t]he statutory or other basis for the exercise of jurisdiction by
            this Court,” in violation of Central District Local Rule 8-1 and Fed.R.Civ.P.
            Rule 8(a); (4) Petitioner has alleged vague and conclusory “claims,” in
            violation of Fed.R.Civ.P. Rule 8(a) and 8(d); and (5) To the extent that
            Petitioner is attempting to file a federal habeas petition pursuant to 28 U.S.C.
            § 2241, Petitioner does not appear to be challenging the manner, location or
            condition of his sentence’s execution.

            (Docket Entry No. 3 at 1).

       Petitioner was ordered to file, by no later than January 27, 2020, either a First Amended
Petition for Writ of Habeas Corpus by a Person in Federal Custody, pursuant to 28 U.S.C. §

   CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.       EDCV 20-00010-GW (AS)                                       Date   February 11, 2020
    Title          Andre Luiz Costa Soares v. GEO, et al.

2241 (“First Amended Petition”) on the proper Central District of California form, or a Notice
of Voluntary Dismissal (to the extent that Petitioner was attempting to file a civil rights action
pursuant to 42 U.S.C. § 1983). Id. at 1-2. Petitioner was instructed that the First Amended
Petition “shall be complete in itself, must not incorporate by reference any other pleading, and
should set forth clearly each claim which Petitioner intends to raise in this proceeding and the
factual bases for each claim.” Id. at 1.

        Petitioner was also advised that his “failure to comply with the above requirements may
result in a recommendation that this action be dismissed for failure to comply with the Court’s
Order and/or failure to prosecute pursuant to Fed.R.Civ.P 41(b).” Id. at 2 (citing to Pagtalunan
v. Galaza, 291 F.3d 639 (9th Cir. 2002)).

     To date, Petitioner has failed to file either a First Amended Petition or a Notice of
Voluntary Dismissal.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days of the
date of this Order (by no later than March 12, 2020), why this action should not be dismissed
for failure to comply with a Court order and/or prosecute pursuant to Fed.R.Civ.P. 41(b).


       Petitioner may discharge this Order by filing a First Amended Petition which complies
with the Court’s January 6, 2020 Order, a Notice of Voluntary Dismissal, or a statement setting
forth why he is unable to do so. A copy of the Court’s January 6, 2020 Order is attached.

       Petitioner is expressly warned that the failure to timely file a response to this Order
will result in a recommendation that this action be dismissed with prejudice for his failure
to comply with Court orders and/or for his failure to prosecute. See Fed.R. Civ. P. 41(b).

                                                                                      0        :      0
                                                            Initials of Preparer            AF




   CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 2 of 2
